77085: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-20087: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77085


Short Caption:ROCK SPRINGS MESQUITE 2 OWNERS' ASS'N VS. RARIDANCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A772425Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/05/2018 / Shirinian, AraSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/24/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRock Springs Mesquite 2 Owners' AssociationChristopher B. Anthony
							(Boyack Orme & Anthony)
						Edward D. Boyack
							(Boyack Orme & Anthony)
						


RespondentJudith A. RaridanBo Bingham
							(Bingham Snow & Caldwell)
						Clifford D. Gravett
							(Bingham Snow & Caldwell)
						


RespondentStephen J. RaridanBo Bingham
							(Bingham Snow & Caldwell)
						Clifford D. Gravett
							(Bingham Snow & Caldwell)
						





Docket Entries


DateTypeDescriptionPending?Document


10/02/2018Filing FeeFiling Fee Paid. $250.00 from Edward D. Boyack.  Check no. 12983.


10/02/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-38484




10/02/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-38486




10/05/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian.18-39097




10/19/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-41292




10/22/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).18-41297




10/22/2018Notice/IncomingFiled Appellant's Proof of Mailing (Docketing Statement).18-41422




11/05/2018Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 4, 2018, at 10:00 am. (SC).18-902903




12/10/2018Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: February 1, 2019. (SC).18-907795




02/04/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.  (SC)19-05363




02/05/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant: 15 days transcript request; 90 days opening brief and appendix. (SC).19-05533




04/25/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: May 20, 2019. (SC).19-18252




05/20/2019BriefFiled Appellant's Opening Brief. (SC)19-22040




05/20/2019AppendixFiled Appendix to Opening Brief Volume I. (SC)19-22042




05/20/2019AppendixFiled Appendix to Opening Brief Volume II. (SC)19-22043




06/18/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  July 3, 2019.  (SC)19-26263




07/02/2019BriefFiled Respondent Stephen J. and Judith A Raridan's Answering Brief. (SC).19-28313




08/01/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: August 15, 2019. (SC).19-32462




08/15/2019BriefFiled Appellant Rock Springs Mesquite II Owners' Association's Reply Brief. (SC)19-34446




08/15/2019AppendixFiled Appellant Rock Springs Mesquite II Owners' Association's Appendix Volume I. (SC)19-34447




08/15/2019AppendixFiled Appellant Rock Springs Mesquite II Owners' Association's Appendix Volume II. (SC)19-34449




08/16/2019Case Status UpdateBriefing Completed/To Screening. (SC)


01/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-03507




05/28/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Gibbons/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Gibbons. Silver, J., dissenting. 136 Nev. Adv. Opn. No. 28. SNP20-MG/LS/AS (SC)20-20087




06/23/2020RemittiturIssued Remittitur. (SC)20-23188




06/23/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/24/2020RemittiturFiled Remittitur. Received by District Court Clerk on June 25, 2020. (SC)20-23188





Combined Case View